DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/08/2021.  Claims 1, 2, 5-15, and 17-20 are pending.  Claims 1, 13, and 17 are independent.  Claims 3, 4, and 16 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 13 recites the limitation "the combination mode of operation" in the last sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner interprets the limitation to be “the modes of operation.”

The art rejection(s) below is/or made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. (US Pub. No.: 2019/0105032) in view of Swarup et al. (US Pub. No.: 2009/0088774).
Regarding claims 1, 2, 5-15, and 17-20, Crews discloses a medical system comprising: a medical instrument (700, Figs 7-17B) including an end effector (704, Fig. 8) comprising: a first body (jaw 710, Fig. 8) that shares a pivot axis (the pivot axis along the effector axle 705, Fig. 8 and Para. [0042]) with a second body (jaw 712, Fig. 8), the 
Swarup teaches, in the same field of endeavor (surgical system), a medical system comprising at least one non-transitory computer readable medium having stored thereon executable instruments; and at least one processor in communication with the at least one non-transitory computer readable medium and configured to execute the instructions to cause the system to operate an end effector for surgical steps (at least Paras. [0052], [0056], [0070], [0093], [0116], and [0122], claim 8, and Figs. 1-27); and a robotic arm coupled to a medical instrument for manipulating the effector (at least Paras. [0052], [0056], [0070], [0093], [0116], and [0122], claim 8, and Figs. 1-27).  Swarup also discloses different modes of operations (Paras. [0298], [0299], [0311], [0340], and [0342], e.g. sealing mode and dissection mode). Swarup further discloses storing data of the surgical tool and executable instructions to control the surgical system to operate in different modes of operations (Para. [0090], [0093], and [0314]-[0342]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medical system of Crews to include at least one non-transitory computer readable medium having stored thereon executable instruments; and at least one processor in communication with the at least one non-transitory computer readable medium and configured to execute the instructions to cause the system to operate the end effector for the surgical steps; and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-15, and 17-20 have been considered but are moot in view of new ground(s) of rejection.  
In response to the argument(s) on pages 9-13 of the remarks, Crews discloses a medical system comprising: a medical instrument (700, Figs 7-17B) including an end effector (704, Fig. 8) comprising: a first body (jaw 710, Fig. 8) that shares a pivot axis (the pivot axis along the effector axle 705, Fig. 8 and Para. [0042]) with a second body (jaw 712, Fig. 8), the first body rotatable relative to the second body within a rotational range to permit a first mode of operation (grasping mode of operation, Paras. [0038]-[0040], [0044], and [0045]) and a second mode of operation (cutting mode of operation, Paras. [0038]-[0040], [0044], and [0046]), wherein the first body includes a first engagement surface having a first portion of the first engagement surface rotationally offset by an angular offset from a second portion of the first engagement surface (Fig. 8, the rotational offset between the first portion and the second portion of the first engagement surface in Crews is measured in a similar way as Fig. 18B of the pending application, such that the angular offset is half of the angle formed by the opening between the first and second jaws prior to the cutting edge of the blades are exposed), the second body includes a second engagement surface having a first portion of the second engagement surface rotationally offset by the angular offset from a second portion of the second engagement surface (Fig. 8, the rotational offset between the first portion and the second portion of the second engagement surface in Crews is measured in a similar way as Fig. 18B of the pending application, such that the angular offset is half of the angle formed by the opening between the first and second jaws prior to the cutting edge of the blades are exposed); wherein the first portion of the first body is rotationally offset from the second portion of the first body by at least 10 degrees (Para. [0045]); wherein the end effector is configured to perform at least a first function (grasping function, Para. [0045]) and a second function (cutting function, Para. [0046]); wherein the first function and the second function can be controlled by rotating one or both of the first body and the second boy substantially about the pivot axis (Paras. [0038]-[0040] and [0044]-[0046]); a controller (Paras.  [0074] and [0019], e.g. variety of controls with the actuator/various mechanism in the housing) comprising an actuator (the actuator/various mechanism in the housing, Para. [0019]) configured to receive inputs for controlling the end effector and an input selector (Para. [0074], the dedicated control, e.g. special switch. “[T]he same controls may be utilized to transition the end effector between the closed configuration, the first open configuration and the second open configuration, and a surgeon may be provided with a heads up display, for wherein the first subset of the rotational range is less than twice the angular offset parameter (Fig. 8, the first subset of the rotational range is less than twice the angular offset parameter because the cutting edges of the blades are not exposed in the first subset of rotational range) and the second subset of the rotational range is at least twice the angular offset parameter (Fig. 9, the second subset of the rotational range is at least twice the angular offset parameter because the cutting edges of the blades are exposed/opened up in the second subset of rotational range).
However, Crews does not disclose at least one non-transitory computer readable medium having stored thereon executable instruments; and at least one processor in communication with the at least one non-transitory computer readable medium and configured to execute the instructions to cause the system to store an angular offset parameter based on the angular offset and operate the end effector for the surgical steps.
Swarup teaches, in the same field of endeavor (surgical system), a medical system comprising at least one non-transitory computer readable medium having stored thereon executable instruments; and at least one processor in communication with the at least one non-transitory computer readable medium and configured to execute the instructions to cause the system to operate an end effector for surgical steps (at least Paras. [0052], [0056], [0070], [0093], [0116], and [0122], claim 8, and Figs. 1-27); and a robotic arm coupled to a medical instrument for manipulating the effector (at least Paras. [0052], [0056], [0070], [0093], [0116], and [0122], claim 8, and Figs. 1-27).  Swarup also discloses different modes of operations (Paras. [0298], [0299], [0311], [0340], and [0342], e.g. sealing mode and dissection mode). Swarup further discloses storing data of the surgical tool and executable instructions to control the surgical system to operate in different modes of operations (Para. [0090], [0093], and [0314]-[0342]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medical system of Crews to include at least one non-transitory computer readable medium having stored thereon executable instruments; and at least one processor in communication with the at least one non-transitory computer readable medium and configured to execute the instructions to cause the system to operate the end effector for the surgical steps; and storing data of the surgical tool and executable instructions to control the surgical system as taught by Swarup in order to obtain the advantage of accurately or precisely manipulating the effector and/or facilitating the surgical procedures with the help of computer readable medium and processor.  In the modified invention, the medical system stores an angular offset parameter based on the angular offset because Swarup discloses a robotic surgical system that stores data of the surgical tool (e.g. end effector) and executable instructions to control the surgical system to operate the surgical system in different modes of operation while the end effector of Crews is operated based on angular offset parameter (angles or offset angles formed by the jaws) to determine mode of operations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JING RUI OU/Primary Examiner, Art Unit 3771